670 S.E.2d 906 (2008)
STATE
v.
Rocky Lee DEWALT.
No. 261P08.
Supreme Court of North Carolina.
December 11, 2008.
Derrick C. Mertz, Assistant Attorney General, Tom Horner, District Attorney, for State of NC.
The following order has been entered on the motion filed on the 18th day of June 2008 by Defendant to Suspend the Rules to Permit the Belated Filing of a Notice of Appeal Based Upon A Substantial Constitutional Question, or in the Alternative, Defendant's Petition for Writ of Certiorari:
"Motion Denied by order of the Court in conference this the 11th day of December 2008."